DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed July 6, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 11, and 16 are amended.  Claims 1-20 are pending and have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted August 17, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (U.S. Patent No. 4,416,228, herein “Benedikt”) in view of Zhang et al. (U.S. Patent Publ’n No. 2022/0003146 “Zhang”).
Regarding Claim 1, Benedikt discloses a combustion system (see column 1, lines 8-10) that includes a cylinder including a main chamber (see Title, Abstract, column 5, line 58), a cylinder head (19) disposed at a top of the cylinder and forming an upper end of the main chamber (inherent property of known cylinders, cylinder heads, and combustion chambers), a prechamber adapter (3) having a prechamber volume (2) defined therein (see Figure 1 and column 5, lines 53-55) and a nozzle (5) formed at a distal end thereof (see Figure 1).  Further, Benedikt discloses that the nozzle has a plurality of orifices ((6), (7)) fluidly connecting the prechamber volume to an external environment of the nozzle (see column 5, lines 59-61), wherein the prechamber adapter is threaded (via threads (21)) into a bore in the cylinder head (19) and positioned in the cylinder head to expose the nozzle to the main chamber (see Figure 1).  
Benedikt discloses that the prechamber adapter further includes a first cylindrical section (portion adjacent to reference numeral “3” in Figure 1), wherein a shoulder (22) of first cylindrical section lands on a surface of the bore (see Figure 1, wherein the shoulder (22) is “utilized for limiting the screwing depth of the ignition chamber (2) into the cylinder head (19) and sealing the main combustion chamber from the surrounding atmosphere of the internal combustion engine” (see column 7, lines 8-15)), and a second cylindrical section (23), wherein the first cylindrical section has a diameter larger than the second cylindrical section (see Figure 1), wherein the nozzle (5) is attached to the second cylindrical section (see Figure 1).
While Benedikt discloses that a spark plug ((11), (12)) is positioned within the prechamber adapter (3) and having a spark emitting end (11) exposed to the prechamber volume (2) (see Figure 1), Benedikt is silent concerning detail of the engine’s piston and fuel injector. 
However, Zhang discloses an engine with a pre-chamber having a passage outside of a primary combustion chamber for flowing fuel directly from a fuel injector to an interior volume of the pre-chamber (see Abstract), and including a combustion system (500) having a cylinder (204) with a main chamber (501), a cylinder head (202) disposed at a top of cylinder (204) and forming an upper end of main chamber (501) (see paragraph [0033]), a prechamber adapter (512) having a prechamber volume defined therein and a nozzle (lower end of prechamber (512) formed at a distal end thereof, the nozzle having a plurality of orifices (514) fluidly connecting the prechamber volume to an external environment of the nozzle (see embodiment of Figures 5A-5D).  Zhang discloses that the engine includes a piston (531) disposed within the cylinder (204) and movable between a top dead center position and a bottom dead center position (functional implication of any known piston), wherein piston (531) includes a piston head forming a lower end of the main chamber (see Figures 5A-5D), and wherein the piston head has a dome shape (see Figures 5A-5D) and a bowl (545) formed in a top center of the dome shape (see Figures 5A-5D) to selectively carry a charge to the nozzle (functional implication of bowl (545)).  Zhang discloses that the system further includes a fuel injector (560) positioned to inject fuel into the main chamber (see paragraph [0069] and Figures 5B-5C). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Benedikt by providing the piston and direct inject fuel injector as described in Zhang as is well-known in the art in order to provide all the components of a known internal combustion engine to facilitate the operation thereof.
Regarding Claim 2, Benedikt discloses that the plurality of orifices ((6), (7)) are radially positioned relative to a main axis of the prechamber adapter (3) and circumferentially spaced apart around the nozzle (2) (see Figure 2).
Regarding Claim 3, Benedikt discloses the invention substantially as claimed, but is silent concerning the positioning of the adapter relative to the main chamber.
However, Zhang discloses that the prechamber adapter is centrally positioned relative to the main chamber (501) (see Figures 5A-5D).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Benedikt by centrally positioning the prechamber adapter relative to the main chamber as described in Zhang as is well-known in the art to facilitate better distribution of the ignited mixture within the main chamber during engine operation.
Regarding Claim 4, Benedikt discloses that the spark plug ((11), (12)) is centrally positioned within the prechamber adapter (3) (see Figure 1 and column 5, lines 66-67, “center electrode”, coaxial with the adapter).
Regarding Claims 5 and 6, Benedikt discloses the invention substantially as claimed, but is silent concerning the claimed shape, size, and interoperability of the bowl and the nozzle. 
However, Zhang discloses that bowl (545) has a shape and size to receive at least a portion of the nozzle and form a wall around the at least a portion of the nozzle (see paragraphs [0060] - [0061]).  Zhang discloses the at least a portion of the nozzle includes the plurality of orifices (see Figures 5A-5D and paragraph [0061]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Benedikt by providing the piston bowl with a shape and size to receive at least a portion of the nozzle and form a wall around the at least a portion of the nozzle as described in Zhang to promote intake air flow and fuel injection within the main chamber.
Regarding Claim 7-9, Benedikt discloses the invention substantially as claimed, but is silent concerning details of a fuel injector.
However, Zhang discloses that fuel injector (560) is positioned to inject fuel directly into the main chamber (501) (see Figure 5B and paragraph [0069]).  Zhang discloses that fuel injector (560) is oriented to spray fuel in a direction towards the bowl when the piston is at a select location between the bottom dead center position and the top dead center position (see Figure 5B and paragraph [0069]).  Zhang discloses an intake port (236) formed in the cylinder head (202) and an additional fuel injector positioned to inject fuel into the main chamber through the intake port (see paragraph [0038], “the primary combustion chamber 201 is free of an ignition device, but comprises its own fuel injector such as fuel injector 66 of FIG. 1 or fuel injector 260. Additionally […] the primary combustion chamber 201 may be configured to receive a port injection, wherein a fuel injector is arranged in an intake port upstream of the intake valve 238. In one example, the primary combustion chamber 201 may comprise a port injector and a direct injector”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Benedikt by providing a direct fuel injection system as described in Zhang to facilitate a greater fuel efficiency due to a higher level of precision over the amount of fuel injected into the cylinder, the timing of the injection, and the spray pattern.
Regarding Claim 10, Benedikt discloses that the prechamber adapter (3) is positioned in the cylinder head (19) to extend the nozzle below the cylinder head and into the main chamber (see Figure 1, bottom of adapter extends below cylinder head surface).
Claim(s) 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Benedikt.
Regarding Claim 11, Zhang discloses the invention substantially as claimed, including an engine with a pre-chamber having a passage outside of a primary combustion chamber for flowing fuel directly from a fuel injector to an interior volume of the pre-chamber (see Abstract).  Specifically, Zhang discloses:
capturing a combustible mixture in a bowl (545) formed at a top center of a dome-shaped piston head of a piston inside a cylinder (see paragraph [0069], “where a portion of the air/fuel mixture fills the recess 545”);
moving the piston relative to the cylinder (see Figures 5C-5E) to carry the combustible mixture to a nozzle of a prechamber adapter mounted at a cylinder head (see paragraph [0071], “[a]n air/fuel mixture 594 in the recess 545 may be forced into the interior volume of the pre-chamber 512 via the lower openings 514”); 
communicating at least a portion of the combustible mixture to a prechamber volume inside the prechamber adapter through a plurality of orifices of the nozzle (see paragraph [0071], “[a]n air/fuel mixture 594 in the recess 545 may be forced into the interior volume of the pre-chamber 512 via the lower openings 514”); and 
operating a spark plug centrally positioned within the prechamber adapter to ignite the combustible mixture inside the prechamber volume (see paragraph [0038]).
Zhang does not specifically provide the recited details of the shoulder defined on the prechamber adapter. 
Benedikt discloses that a prechamber adapter (3) further includes a first cylindrical section (portion adjacent to reference numeral “3” in Figure 1), wherein a shoulder (22) of first cylindrical section lands on a surface of the bore (see Figure 1, wherein the shoulder (22) is “utilized for limiting the screwing depth of the ignition chamber (2) into the cylinder head (19) and sealing the main combustion chamber from the surrounding atmosphere of the internal combustion engine” (see column 7, lines 8-15), and a second cylindrical section (23), wherein the first cylindrical section has a diameter larger than the second cylindrical section (see Figure 1), wherein the nozzle (5) is attached to the second cylindrical section (see Figure 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Zhang by providing a shoulder defined on the first cylindrical section of the prechamber adapter as described in Benedikt in order to facilitate limiting the screwing depth of the ignition chamber into the cylinder head and sealing the main combustion chamber from the surrounding atmosphere of the internal combustion engine (see Benedikt, column 7, lines 8-15). 
Regarding Claim 12, Zhang discloses supplying fuel and air into a main chamber formed between the piston head and the cylinder head, wherein capturing the combustible mixture in the bowl includes capturing a portion of the fuel and air in the bowl (see paragraph [0069], “the fuel injector 560 injects fuel 593 into the primary combustion chamber 501 […] the recess 545 may promote enhanced air and fuel mixing during the late stage intake stroke, where a portion of the air/fuel mixture fills the recess 545”).
Regarding Claim 13, Zhang discloses that capturing the combustible mixture in the bowl further includes spraying fuel into the bowl using a fuel injector positioned to inject fuel directly into the main chamber (see paragraph [0069], “the fuel injector 560 injects fuel 593 into the primary combustion chamber 501… the recess 545 may promote enhanced air and fuel mixing during the late stage intake stroke, where a portion of the air/fuel mixture fills the recess 545”).
Regarding Claim 14, Zhang discloses that moving the piston relative to the cylinder to carry the combustible mixture to the nozzle of the prechamber adapter comprises moving the piston in a direction towards the cylinder head until at least a portion of the nozzle enters the bowl (see paragraph [0061], “[b]etween the third sides 543, there may be a pair of ramps 544 separated by a recess 545, wherein the recess is shaped to receive at least a portion of the pre-chamber 544 at TDC”; and see paragraph [0071], “the pre-chamber 512 is at least partially surrounded by surfaces of the recess 545”).
Regarding Claim 15, Zhang discloses that moving the piston relative to the cylinder to carry the combustible mixture to the nozzle of the prechamber adapter comprises compressing the fuel and air in the main chamber (this is the definition of a compression stroke in any known engine, see Zhang paragraphs [0070]-[0071]).
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt in view of Perr et al. (U.S. Patent Publ’n No. 2019/0284985 “Perr”).  
Regarding Claim 16, Benedikt discloses a prechamber device (see Abstract, “ignition chamber unit”) that includes a prechamber adapter (3) having a main axis, wherein the prechamber adapter (3) has an adapter body (see Figure 1) having an internal bore (defining the spark plug bore and ignition chamber (2)) (see Figure 1) extending along the main axis and having an internal surface (see Figure 1).  Benedikt discloses that the device includes a first cylindrical section (portion adjacent to reference numeral “3” in Figure 1), wherein a shoulder (22) of first cylindrical section lands on a surface of the bore (see Figure 1, wherein the shoulder (22) is “utilized for limiting the screwing depth of the ignition chamber (2) into the cylinder head (19) and sealing the main combustion chamber from the surrounding atmosphere of the internal combustion engine” (see column 7, lines 8-15)).  
Benedikt discloses the adapter (3) includes a second cylindrical section (23) with a threaded external surface (21), wherein the first cylindrical section has a diameter larger than the second cylindrical section (see Figure 1), and wherein the nozzle (5) is attached to the second cylindrical section (see Figure 1).  Benedikt discloses that the nozzle (5) includes an internal chamber fluidly connected to the internal bore and a plurality of orifices ((6), (7)) fluidly connecting the internal chamber to an external environment of the nozzle.  Benedikt discloses that a spark plug ((11), (12)) is positioned within the prechamber adapter (3) and having a spark emitting end (11) exposed to the prechamber volume (2) (see Figure 1). Benedikt does not disclose that the internal surface of the adapter body has an internal surface threaded portion that will facilitate coupling the spark plug in the system. 
However, Perr discloses a prechamber device (see Title, Abstract) that includes a prechamber adapter (118) having a main axis (222), an adapter body (201) having an internal bore (224) extending along the main axis (see Figure 2), an internal surface (206A) having an internal surface threaded portion (212), and an external surface (208) having an external surface threaded portion (226).  Perr discloses that a nozzle (220) disposed at an end of the adapter body, wherein the nozzle has an internal chamber (218) fluidly connected to the internal bore (224) and a plurality of orifices ((214), (216)) fluidly connecting the internal chamber to an external environment of the nozzle (see Figure 2 and paragraph [0019]), and a spark plug (112) centrally positioned within the internal bore (see Figure 4) and having a spark emitting end (506) exposed to the internal chamber (see Figure 4), wherein spark plug (112) is threadedly engaged with the internal surface threaded portion (see Figure 4, and paragraph [0018]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Benedikt by coupling the spark plug within the prechamber adapter using a threaded connection as described in Perr as is well-known in the art to facilitate ease of removal and insertion of the spark plug during maintenance operations.
Regarding Claim 17, Benedikt discloses that the plurality of orifices ((6), (7)) are radially positioned relative to a main axis of the prechamber adapter (3) and circumferentially spaced apart around the nozzle (2) (see Figure 2).
Regarding Claim 18, Benedikt discloses that the adapter body (3) and nozzle (5) are integrated to form a single-piece structure (see Figure 1).  
Regarding Claim 19, the combination of Benedikt and Perr discloses the invention substantially as claimed, but are silent concerning the sizes of the various threaded portions.
However, it nevertheless would have been an obvious matter of design choice to provide the internal surface threaded portion with a metric thread size of M10 and the external surface threaded portion with a metric thread size of M14, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any appropriately sized threaded portions that facilitate proper spacing, sizing, and orientation of the threaded portions of the prechamber device.
Regarding Claim 20, Benedikt discloses that the nozzle (5) has a tapered shape (see Figure 1). 

Response to Arguments
Applicant’s arguments (see Amendment filed July 6, 2022) with respect to the rejection(s) of Claim(s) 1-20 under Sections 102 and 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benedikt as set forth herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747